DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US PG Pub 2015/0255381, hereinafter Kim).
Regarding claim 1, figures 1-5 of Kim disclose a semiconductor package comprising:
a package substrate (100); and
a plurality of semiconductor chips (200, 210) stacked on the package substrate, wherein each of the semiconductor chips comprises:
a chip body;
at least one first side power pad (P) and at least one first side ground pad (G) that are disposed at a first side portion on one surface of the chip body; and
at least one second side power pad and at least one second side ground pad that are disposed at a second side portion opposite to the first side portion on the one surface of the chip body,
wherein one of the at least one second side power pad is disposed point-symmetrically to a corresponding one of the at least one first side power pad with respect to a reference point on the one surface of the chip body, and wherein one of the at least one second side ground pad is 
Regarding claim 2, figures 1-5 of Kim disclose each of the plurality of semiconductor chips have the same pad arrangement.
Regarding claim 3, figures 1-5 of Kim disclose the reference point on the one surface of the chip body is a center point of a shape of the chip body that is projected onto the one surface.
Regarding claim 4, figures 1-5 of Kim disclose the at least one first side power pad and the at least one first side ground pad are aligned in a line at the first side portion, and wherein the at least one second side power pad and the at least one second side ground pad are aligned in a line at the second side portion.
Regarding claim 5, figures 1-5 of Kim disclose at least one signal pad (S) disposed at the first side portion.
Regarding claim 6, figures 1-5 of Kim disclose at least one signal pad is disposed in the same line as the at least one first side power pad and the at least one first side ground pad.
Regarding claim 7, figures 1-5 of Kim disclose the plurality of semiconductor chips comprise a lower semiconductor chip and an upper semiconductor chip that are sequentially stacked in a direction perpendicular to the package substrate and have substantially the same pad arrangement with each other,
wherein the at least one first side power pad of the lower semiconductor chip and the at least one second side power pad of the upper semiconductor chip overlap each other,
wherein the at least one first side ground pad of the lower semiconductor chip and the at least one second side ground pad of the upper semiconductor chip overlap each other,
wherein the at least one second side power pad of the lower semiconductor chip and the at least one first side power pad of the upper semiconductor chip overlap each other, and

Regarding claim 8, figures 1-5 of Kim disclose a first bond finger array (FP2) aligned in a line on the package substrate adjacent to the first side portion of the lower semiconductor chip, and
a second bond finger array aligned in a line on the package substrate adjacent to the second side portion of the lower semiconductor chip.
Regarding claim 11, figures 1-5 of Kim disclose the plurality of semiconductor chips are configured to exchange electric signals with the package substrate through independent signal paths.
Regarding claims 12-18 and 20, figures 1-5 of Kim disclose the entire claimed invention as noted in the above rejections.

Allowable Subject Matter
Claims 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895